PER CURIAM.
The trial court abused its discretion in denying, without an evidentiary hearing, the motion to vacate and set aside the final judgment entered after default. Travelers Insurance Co. v. Davis, 371 So.2d 702 (Fla. 3d DCA 1979); Flynt v. Flynt, 336 So.2d 690 (Fla. 4th DCA 1976); Patricia Russell Designs, Inc. v. Gans, 277 So.2d 801 (Fla. 3d DCA 1973). See generally Upshaw v. Dade County, 247 So.2d 337 (Fla. 3d DCA 1971). Accordingly, the order appealed from is reversed and the cause remanded to the court below with directions to hold an evidentiary hearing to determine the validity of service of process upon the appellee.